Citation Nr: 1502816	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable initial rating for pelvic floor dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to February 1999 and from August 1999 to June 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The rating decision granted service connection for pelvic floor dysfunction and assigned a noncompensable initial rating effective June 19, 2004.

In November 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  The Board notes that at the November 2014 Board hearing, the Veteran indicated that she felt unprepared for the hearing.  However, upon further questioning, the Veteran indicated that she did not wish to submit additional evidence or reschedule the hearing, and instead wanted to "stand on the hearing."  Accordingly, the Board will proceed with appellate review.

The Board notes that the record contains a letter dated January 12, 2015, sent to the Veteran by an RO director.  The letter provides the Veteran with thirty days in which to submit evidence and/or information.  However, the letter appears to be in relation to a new claim, and does not affect adjudication of the issue currently on appeal.  Therefore, the Board will proceed with appellate review of the issue on appeal.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case the Veteran has not argued, and the record does not otherwise reflect, that the disability renders her unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to special monthly compensation for anatomical loss or loss of use of a creative organ has been raised by the record in a statement from the Veteran received in April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was scheduled for, but did not appear at, VA examinations in regard to the service-connected pelvic floor dysfunction in January 2005, January 2006, June 2008, and January 2009.  At the November 2014 Board hearing, the Veteran testified that, prior to the January 2005 and January 2006 VA examinations, she informed VA that she would be unable to attend those examinations due to vocational training.  She further testified that she did not attend the June 2008 and January 2009 VA examinations because she did not receive notice of those examinations.  When asked whether she would be willing to appear for a scheduled VA examination, the Veteran indicated that she would. 

Under 38 C.F.R. § 3.655 (2014), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate an original claim, without good cause, the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  In light of the Veteran's explanation as to her failure to appear at the four previously scheduled VA examinations, and her assurance that she would appear at a new VA examination, the Board finds that good cause has been shown for failure to report to the VA examinations, and that a new VA examination is required.

The Board notes that a review of the record reveals that the Veteran has complained of and exhibited various symptoms that may be related to her pelvic floor dysfunction, to include uterine prolapse, cystocele, menorrhagia, mixed incontinence, and fecal incontinence.  The record also indicates that she underwent a total hysterectomy.  See, e.g., medical records from Washington Hospital Center dated October 2010.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in a veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  One diagnostic code may be more appropriate based on factors such as the Veteran's relevant medical history, current diagnoses, and demonstrated symptomatology.  Thus, the new VA examination report should reflect full consideration of the Veteran's medical history, and must document all past and current symptomatology related to the Veteran's service-connected pelvic floor dysfunction.  Furthermore, any readjudication of the Veteran's claim should reflect consideration of all applicable diagnostic codes in rating the Veteran's service-connected pelvic floor dysfunction.  Any change in diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Consideration should also be given to whether he Veteran is entitled to separate ratings under different diagnostic codes.  See Esteban v. Brown, 6Vet. App. 259 (1994).

Finally, at the November 2014 Board hearing, the Veteran indicated that she was seen at least once at the San Francisco VA Health Care System at some time after 2010.  The Veteran's updated VA treatment records must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1.  Request all VA treatment records, to include from the San Francisco VA Health Care System, and associate the records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of her service-connected pelvic floor dysfunction.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected pelvic floor dysfunction for the entire appeal period, even if not currently present.  Specifically, the examiner should note uterine prolapse, cystocele, menorrhagia, mixed incontinence, fecal incontinence, or any other symptom related to the service-connected pelvic floor dysfunction that is evident in the record or on examination of the Veteran.

A complete rationale for all opinions must be provided.

3.  The Veteran is advised that it is her responsibility to report for the examination and to cooperate in the development of the claim, and that under 38 C.F.R. § 3.655 (2014) the consequences for failure to report for a VA examination without good cause may include denial of the claim.

4.  After completion of the above, review the expanded record, including any evidence entered since the Statement of the Case, and determine whether a compensable initial rating may be granted.  Consideration should be given to all applicable diagnostic codes and to whether the Veteran is entitled to separate ratings under different diagnostic codes.  Any change in diagnostic code must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






